Citation Nr: 0603463	
Decision Date: 02/07/06    Archive Date: 02/15/06

DOCKET NO.  00-09 060	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Baltimore, Maryland


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel


INTRODUCTION

The veteran served on active duty from November 1990 to 
September 1992, in support of Operation Desert Shield/Desert 
Storm.  He also served in a reserve component of the 
military.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 1999 decision by the RO in Washington, 
D.C.  In September 1999, the veteran's claims file was 
transferred to the jurisdiction of the RO in Baltimore, 
Maryland.
 
The case was previously before the Board in July 2001 and 
April 2004.  On both occasions, it was remanded for 
additional development.

For the reasons set forth below, this appeal is again being 
REMANDED for additional development.  VA will notify the 
veteran if further action is required on his part.


REMAND

When this case was last remanded in April 2004, the Board 
requested, among other things, that evidence relative to the 
veteran's stressors be developed by obtaining unit command 
chronologies from the Marine Corps Historical Center for the 
time periods indicated by the veteran as being pertinent to 
his stressful experiences.  The Board also requested that the 
veteran be afforded a VA examination to determine whether he 
had PTSD attributable to military service.

Unfortunately, the requested development has not been 
completed.  Although the Appeals Management Center undertook 
some of the development requested in the April 2004 remand, 
no effort was made to obtain command chronologies.  (While 
the veteran provided no new information on remand, he 
previously identified the period from approximately January 
20 to February 28, 1991 as the time when his most stressful 
experiences occurred.  In addition, his personnel records 
appear to show that he was attached to the HQBN, 2D MARDIV, 
RUC 12001, MCC 122 during that time frame.)  Nor was the 
veteran afforded an examination.  (Notably, it appears that 
at least one of his alleged stressors-that he served in 
areas with heavy smoke that made it "dark all the time"-is 
corroborated by entries in his service personnel records.)

The United States Court of Appeals for Veterans Claims 
(Court) has held that a remand by the Board confers on the 
appellant, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given those pronouncements, and the 
fact that the development sought by the Board in this case 
has not been fully completed, another remand is now required.  
38 C.F.R. § 19.9 (2005).  

For the reasons stated, this case is REMANDED for the 
following actions:

1.  Ask the Marine Corps Historical Center 
(MCHC) to provide copies of unit command 
chronologies for the time period indicated 
by the veteran to be pertinent to his 
stressful experiences (approximately January 
20 to February 28, 1991).  In conjunction 
with this request, provide the MCHC with a 
copy of the service personnel record, 
currently in the claims file, which appears 
to show that the veteran was attached to the 
HQBN, 2D MARDIV, RUC 12001, MCC 122 during 
the time frame here in question.  The 
response(s) received, and any evidence 
obtained, should be associated with the 
claims file.

2.  After the above-requested development 
has been completed, arrange for a VA 
psychiatric examination to determine whether 
the veteran has PTSD that is attributable to 
his period of military service.  The claims 
file, along with any additional evidence 
obtained pursuant to the instruction above, 
must be made available to and reviewed by 
the examiner.  The examiner should determine 
whether the veteran has PTSD.  All indicated 
tests and studies, including psychological 
testing, must be performed with a view 
toward ascertaining whether the veteran 
meets the diagnostic criteria for PTSD.  
Inform the psychiatrist that if a diagnosis 
of PTSD is deemed appropriate, then the 
psychiatrist should comment on the link 
between the current symptomatology and any 
in-service stressors reported by the 
veteran, to include his allegation that he 
served in areas with heavy smoke that made 
it "dark all the time."  If PTSD is not 
found, then the psychiatrist should provide 
an opinion reconciling that conclusion with 
the July 1999 and September 2003 VA reports 
showing PTSD.  The examiner should also 
attempt to reconcile the opinions provided 
by VA in July 1999, August 2003, and 
September 2003.  The examination report 
should include a complete rationale for all 
opinions expressed.

3.  Ensure that the aforementioned 
examination report complies with the 
requirements of this remand, especially with 
respect to the instructions to provide 
medical opinions.  If the report is 
insufficient, return it to the examiner for 
necessary corrective action, as appropriate.

4.  Review the record and ensure that all 
required development actions have been 
conducted and completed in full.  Undertake 
any additional action required to comply 
with the notice and duty-to-assist 
requirements of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 
38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)).

5.  Thereafter, re-adjudicate the claim here 
on appeal.  If the benefit sought is denied, 
issue a supplemental statement of the case 
(SSOC) to the veteran and his 
representative.  If the veteran does not 
appear for the scheduled examination, the 
SSOC should specifically refer to 38 C.F.R. 
§ 3.655 (2005).

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims file should be 
returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Booth v. Brown, 8 Vet. App. 
109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of this appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

